DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The applicant appears to use reference characters to define structure in the claims. The use of reference characters is to be construed as having no effect on the scope of the claims. See MPEP § 608.01(m). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations:
wherein a distance between at least part of the at least one recess and the longitudinal central axis of the tappet body is greater than one third of a radius of the inner end face. (Claim 3)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1: claim 1 line 15-16 states: “wherein the tappet body inner wall (98) is directly connected to the inner end face (47) by a fillet.” With respect to the claim limitation “wherein the tappet body inner wall (98) is directly connected to the inner end face (47) by a fillet.” Written description support is not found in the disclosure for this feature, further the details illustrated in Figure 5 and Figure 6 of the drawings do not conclusively illustrate the fillet as claimed. Thus claim 1 as amended in the response filed on 12/13/2021 contains new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki US 2016/0222934 in view of Hawes US 2010/0158727.

    PNG
    media_image1.png
    676
    1072
    media_image1.png
    Greyscale
Annotated Figure 2A and Figure 2B of Oki US 2016/0222934 (Attached Figure 1)
Regarding Claim 1: Oki US 2016/0222934 discloses the limitations: 
A tappet body 9 for a fuel injection pump, the tappet body (9) comprising:
a first cavity (42), which is disposed at a bottom of the tappet body (see Figure 2A, Figure 2b);
a roller (7), which is held in the first cavity (held in cavity 42, see Figure 3A-3D) by a pin shaft (8) in such a way that the roller is scrollable and axially movable (¶0023, the pin rotationally supports roller 7, thus roller 7 is scrollable as claimed; further the roller is movable along the axis of plunger 5 as it moves with plunger 5 due to the motion of cam 6 of camshaft 1 (e.g. axial movement along vertical direction) and/or there is a gap between surface of element 47 and the end surface of roller 7 (e.g. axial movement along pin shaft axis (see Fig 4B)), thus the roller is axially moveable as claimed); and 
(see Annotated Figure 2A and Figure 2B of Oki US 2016/0222934 (Attached Figure 1) above, a 1st surface of the second cavity is defined by the inner end face) perpendicular to a longitudinal central axis of the tappet body (it is, see Attached Figure 1) and defined by a tappet body inner wall (Attached Figure 1) extending parallel to the longitudinal central axis (Attached Figure 1),  
wherein the tappet body inner wall faces the longitudinal central axis (it does, see Attached Figure 1) and is further away from the longitudinal central axis than any other tappet body wall extending parallel to the longitudinal central axis and defining the second cavity (the tappet body inner wall identified in Attached Figure 1 of Oki is parallel to the longitudinal central axis, and is further away from the longitudinal central axis than any other vertical wall that also defines the second cavity 41; thus the prior art of Oki addresses this limitation within the same confines as the instant application),
wherein the inner end face (Attached Figure 1) has therein at least one recess (at least one recess = the inner end face has a wide recess as shown in Attached Figure 1) that is annular (given that the structure of tappet 9 is tubular (¶0039) and that the sectional views of Figure 2A and Figure 2B are at 90 degrees to each other, and illustrate the same shape for the recess (e.g. the wide recess), it is understood that the recess (i.e. the wide recess) is an annular recess) symmetrical about the longitudinal central axis of the tappet body (as shown in Attached Figure 1). 
Oki depicts a recess (i.e. narrow recess) between the inner end face and the tappet body wall. This recess is not labelled and is not discussed in the disclosure of 

    PNG
    media_image2.png
    467
    1055
    media_image2.png
    Greyscale
  Annotated Figure 3 of Hawes US 2010/0158727 (Attached Figure 3)
However Hawes US 2010/0158727 does disclose the limitations: 
a body (17, see Annotated Figure 3 of Hawes US 2010/0158727 (Attached Figure 3) above) comprising:
a cavity (cavity where elements 55 and 22 are located in Fig. 3), the cavity is defined by an inner end face (as seen in Attached Figure 3) perpendicular to a longitudinal axis of the body (as seen in Attached Figure 3) and defined by a body inner wall (Attached Figure 3) extending parallel to the longitudinal central axis (as seen in Attached Figure 3), 
wherein the body inner wall is directly connected to the inner end face by a fillet (as seen in Attached Figure 3 the inner end face is directly connected to the body inner wall by a curved profile or fillet 174 ¶0025). 

the inner end face radially between the wide recess and the tappet body inner wall of Oki US 2016/0222934 
with the prior art elements of: 
the curved profile or fillet 174 that directly connects the inner end face (Attached Figure 3) to the body inner wall (Attached Figure 3) as shown in Figure 3, of Hawes US 2010/0158727 
in order to obtain the predictable results of: 
better distribute stress at the corner between the two surfaces of the body (i.e. the surface of the inner end face and the body inner wall) (Hawes US 2010/0158727 - ¶0024-¶0026). 
Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded no more than the predictable results of better distributing stress at the corner between the two surfaces of the body (i.e. the surface of the inner end face and the body inner wall) (Hawes US 2010/0158727 - ¶0024-¶0026).
Additionally or in the alternate, it would have been obvious to one of ordinary skill in the art to eliminate the narrow recess in the inner end face located radially between the wide recess and the tappet body inner wall in the prior art of Oki US 2016/0222934 by utilizing the fillet 174 between the inner end face and the body inner wall as shown in the construction of the body (Figure 3) taught by the prior art of Hawes US 
Regarding Claim 3: Oki US 2016/0222934 discloses the limitations including: wherein a distance (Attached Figure 1) between at least part of the at least one recess (i.e. the wide recess) and the longitudinal central axis of the tappet body is greater than one third of a radius of the inner end face (i.e. greater than 1/3 of a radius of the outer perimeter of the inner end face, see Attached Figure 1).
Regarding Claim 6: Oki US 2016/0222934 discloses the limitations including: wherein a central protrusion (Attached Figure 1) is further provided on the inner end face and the at least one recess is disposed around the central protrusion (Attached Figure 1).
Regarding Claim 7: Oki US 2016/0222934 discloses the limitations including: wherein a through hole (53) for communication between the first cavity (42) and the second cavity (41) is provided in the tappet body (9), and a width of the at least one recess (i.e. width of wide recess, Attached Figure 1) is greater than a diameter of the through hole (Attached Figure 1).
Regarding Claim 8: Oki US 2016/0222934 discloses the limitations including: A fuel injection pump (i.e. supply pump shown in Figure 1, ¶0019-¶0023), comprising the tappet body (9) according to claim (it does, Figures 1-3 illustrate the first embodiment).

    PNG
    media_image3.png
    802
    1012
    media_image3.png
    Greyscale
Annotated Figure 1 of Oki US 2016/0222934 (Attached Figure 2)
Regarding Claim 9: Oki US 2016/0222934 discloses the limitations including: wherein the fuel injection pump (Figure 1) further comprises: 
an injection pump shell (2), which is formed with at least one upright hole (13,14, ¶0025) and a chamber (11) in communication with the upright hole (as shown in Figure 1 the bottom of the upright hole (i.e. tappet guide 13, tappet accommodation chamber 14) is open to the chamber (i.e. accommodation chamber 11)), wherein the tappet body (9) is disposed in the upright hole (it is, see Figure 1); 
a plunger sleeve (i.e. cylinder body 3, and cylinder barrel 4), which is fixedly assembled in the upright hole (the plunger sleeve (i.e. cylinder body 3) is fixed to 
a camshaft (1), which is rotatably supported by the injection pump shell (camshaft 1 is supported by element 2 as disclosed in ¶0024), wherein the camshaft (1) is formed with a drive cam (6) which corresponds to the plunger (as shown in Figure 1) and located in the chamber (as shown in Figure 1); 
a spring (36) and a spring seat (34, see Figure 1, ¶0035), which are disposed between the plunger sleeve (3,4) and the tappet body (the spring and the spring seat are located axially between plunger sleeve (3,4) and tappet body 9), the spring (36) biasing the roller (biases roller 7) of the tappet body (9) onto the drive cam (6) by the spring seat (by spring seat 34, spring 36 biases the plunger actuator toward cam 6 ¶0035; roller 7 is part of the plunger actuator described in ¶0023); and 
a fuel inlet and discharge valve assembly (see Annotated Figure 1 of Oki US 2016/0222934 (Attached Figure 2) above), which is disposed at an upper end of the plunger sleeve (Attached Figure 2), the fuel inlet and discharge valve assembly (Attached Figure 2) being configured to (i.e. capable of) allow fuel to be pumped into the fuel injection pump with the rotation of the camshaft ( spool valve 21 and valve body 22 are part of the “fuel inlet portion” of the “fuel inlet and discharge valve assembly”; when spool valve 21 and valve body 22 are in the open position, such that the fuel intake 

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant’s amendments to cancel claim 5, filed 12/13/2021, have made the drawing objection directed to claim 5 moot.  The drawing objection directed to claim 5 of 09/14/2021 has been withdrawn.
Applicant’s amendments to claim 1, filed 12/13/2021, with respect to the removal of the negative claim language from claim 1 has made the §112(a) rejection of claim 1  moot.  The §112(a) rejection of claim 1 of 09/14/2021 has been withdrawn.
Applicant’s amendments to claim 1, filed 12/13/2021, has made the §112(b) rejection of claim 1 moot.  The §112(b) rejection of claim 1 of 09/14/2021 has been withdrawn.
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Page 4 ¶3-¶5: Applicant argues the drawing objection directed to claim 3, based on an annotated version of Figure 6 from the instant application.
--Arguments not persuasive. It is noted that the information in the annotated Figure 6 on page 4 of the remarks filed on 12/13/2021 is not found in Figure 6 of the instant application. However, if Figure 6 were amended to include the information illustrated in the annotated Figure 6 on page 4 of the remarks filed on 12/13/2021, then the drawing objection could be withdrawn. However, as this is not currently the case, applicants arguments are not found persuasive.--
Applicant’s arguments (Page 5 ¶2-Page 6 ¶1) with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746